In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 16‐1577 
MICHAEL KOZIARA, 
                                                     Plaintiff‐Appellee, 

                                   v. 

BNSF RAILWAY CO., 
                                                 Defendant‐Appellant. 
                      ____________________ 

          Appeal from the United States District Court for the 
                    Western District of Wisconsin. 
              No. 13 C 834 — James D. Peterson, Judge. 
                      ____________________ 

  ARGUED SEPTEMBER 20, 2016 — DECIDED OCTOBER 31, 2016 
                ____________________ 

   Before BAUER, POSNER, and EASTERBROOK, Circuit Judges. 
    POSNER,  Circuit  Judge.  The  Federal  Railroad  Safety  Act 
forbids  a  railroad  to  discharge  or  otherwise  discriminate 
against  an  employee  for  conduct  protected  by  the  Act,  in‐
cluding  notifying  the  railroad  that  he  has  suffered  a  work‐
related injury. 49 U.S.C. § 20109(a), (a)(4). The plaintiff in this 
case was employed by BNSF Railway Company, the second‐
largest  North  American  freight  railroad,  and  brought  this 
suit  against  the  railroad  for  violating  the  provisions  of  the 
2                                                       No. 16‐1577 


Railroad Safety Act that we just cited. A jury returned a ver‐
dict in favor of the plaintiff and awarded him damages, and 
the defendant, having failed to persuade the district judge to 
award  judgment  to  it  despite  the  jury’s  verdict,  has  ap‐
pealed. 
    The plaintiff was a track foreman supervising crews of 50 
to  100  employees  responsible  for  track  maintenance.  The 
company required employees to “be careful to prevent injur‐
ing  themselves”  and  (what  seems  equivalent)  not  to  be 
“careless  of  the  safety  of  themselves.”  In  addition  the  rail‐
road makes theft  a ground for dismissing an  employee and 
goes further by stating that it has “a zero tolerance policy for 
theft” and indeed “in all cases” the “sanction [for theft] ... is 
dismissal ... regardless of [the employee’s] length of service” 
or “the monetary value of whatever was stolen.” 
    On  September  9,  2010,  the  plaintiff  was  supervising  a 
crew  assigned  to  remove  and  reinstall  crossing  planks  on  a 
segment of the railroad’s line. Crossing planks are pieces of 
timber  installed  at  railroad  crossings  to  enable  cars  and 
trucks to drive over the tracks. They are fastened to the track 
bed by means of large wooden screws called “lags” that are 
removed with a hydraulic tool before a crossing plank is lift‐
ed  (the  purpose  of  lifting  the  crossing  plank  being  to  allow 
maintenance work on the track). On the day in question the 
crew had difficulty removing one of the planks in the usual 
way, and with the plaintiff’s approval a member of the crew 
named Zielke used a front‐end loader—a tractor‐like vehicle 
equipped in this instance with a forklift that could be used to 
pry  a  plank  loose  without  removing  any  of  the  lags—to  re‐
move the plank. The procedure caused the plank to fly loose 
No. 16‐1577                                                            3 


just as the plaintiff was walking into the center of the track, 
and to strike one of his legs. 
    Though at first he thought he’d just bruised his leg, sev‐
eral  days  later  he  went  to  his  doctor  and  learned  that  he’d 
fractured  his  tibia  (shinbone).  After  first  lying  to  two  of  his 
coworkers that he’d been injured at home, on advice of a un‐
ion official and a lawyer affiliated with the union he told his 
supervisor,  Veitz,  that  he’d  been  injured  by  the  plank  and 
was going to fill out an injury report. Veitz told him to sub‐
mit  the  report  to  someone  in  management,  which  he  did. 
The company accepted the report and paid his medical bills. 
   BNSF has a policy of investigating all reported injuries by 
staging a reenactment of the accident in order to learn how it 
happened. Veitz staged the reenactment and concluded that 
the plaintiff had been careless in walking into the crossing in 
which  the  front‐end  loader  was  busy  trying  to  remove  the 
plank,  thus  placing  himself  in  danger  of  being  hit  by  the 
plank as it came off the ground—and hit he was. 
     A week after the reenactment a member of the crew that 
the plaintiff had been supervising told Veitz that he thought 
the  plaintiff  might  have  been  injured  ten  days  before  the 
front‐end  loader  fiasco—while  removing  railroad  ties  from 
railroad property. (Railroad ties typically are wooden strips 
laid  underneath  and  horizontal  to  the  rails  to  provide  sup‐
port  for  them.)  Veitz  requested  a  preliminary  investigation 
of  the  theft  allegation,  which  concluded  that  theft  charges 
were  warranted.  Pursuant  to  the  railroad’s  collective  bar‐
gaining  agreement  with  the  plaintiff’s  union,  the  company 
conducted  a  formal  investigation  presided  over  by  railroad 
managers  who’d  been  trained  to  serve  as  hearing  officers 
and  had  not  themselves  been  involved  in  the  alleged  mis‐
4                                                           No. 16‐1577 


conduct  of  the  employee  being  investigated.  Actually  there 
were two investigations: one of the plaintiff’s taking the rail‐
road  ties  without  permission  and  the  other  of  his  careless‐
ness  with  regard  to  the  front‐end  loader—carelessness  that 
had  resulted  in  the  medical  expenses  that  the  railroad  had 
paid  and  did  not  seek,  and  has  not  sought,  reimbursement 
for from him. For his carelessness (which had cost the com‐
pany the medical expenses), the company decided that a 30‐
day  suspension  would  be  adequate  punishment.  But  that 
decision quickly became moot because the company also de‐
cided that he should be discharged because of the theft, con‐
sistent with the company policy that we quoted earlier. 
     Although  at  the  hearing  the  plaintiff  argued  that  Veitz 
had given him permission to take the ties, which he planned 
to give to a friend who had a farm, Veitz testified that he’d 
never given such permission. It would have been especially 
irresponsible for Veitz to have given permission because the 
railroad ties were soaked in creosote, and as another manag‐
er  at  BNSF  testified  without  contradiction,  “we  do  not  give 
or sell creosote products to employees or the general public 
and there’s reasons for it. That’s bold letters. We don’t do it.” 
There are indeed reasons—compelling ones. As the U.S. En‐
vironmental Protection Agency explains, “products contain‐
ing  creosote  as  the  active  ingredient  are  used  to  protect 
wood against termites, fungi, mites and other pests that can 
degrade  or  threaten  the  integrity  of  wood  products.  These 
treated wood products are used in outdoor settings such as 
in  railroad  ties  and  utility  poles.  ...  [But]  creosote  is  not  ap‐
proved to treat wood for residential use, including landscap‐
ing  timbers  or  garden  borders,”  because  materials  coated 
with  creosote  can  be  hazardous  (emphasis  added).  EPA, 
“Creosote,” www.epa.gov/ingredients‐used‐pesticide‐
No. 16‐1577                                                            5 


products/creosote  (visited  Oct.  28,  2016,  as  were  the  other 
websites  cited  in  this  opinion);  see  also  Agency  for  Toxic 
Substances  &  Disease  Registration,  Toxic  Substances  Por‐
tal—Creosote,  “Public  Health  Statement  for  Creosote,” 
www.atsdr.cdc.gov/phs/phs.asp?id=64&tid=18.  To  allow  the 
plaintiff  to  carry  off  creosote‐treated  railroad  ties  to  a  farm, 
where they  could do  real  damage, would  have exposed the 
railroad to litigation and Veitz to the risk of a swift firing. 
     One would have expected the plaintiff, with his extensive 
experience as a track foreman, to have known better than to 
give creosote‐soaked railroad ties to  a farmer, thereby com‐
pounding  his  theft.  And  that  the  theft  had  been  discovered 
in  the  course  of  an  investigation  triggered  by  the  injury  re‐
port obviously did not prevent the railroad from concluding 
that  he  had  stolen  the  ties.  For  “once  an  employer  learns 
about employee wrongdoing that would lead to a legitimate 
discharge, we cannot require the employer to ignore the in‐
formation, even if it is acquired during the course of discov‐
ery in a suit against the employer” or, we add, in the course 
of some other procedure, including an investigation. McKen‐
non  v.  Nashville  Banner  Publishing  Co.,  513  U.S.  352,  362 
(1995). 
     Both  the  Railway  Labor  Act,  45  U.S.C.  § 153(i),  and  the 
railroad’s  collective  bargaining  agreement  with  the  plain‐
tiff’s  union,  entitled  him  to  appeal  the  30‐day  suspension, 
plus  his  discharge  from  the  railroad’s  employment,  to  the 
National  Railroad  Adjustment  Board  (NRAB),  an  arbitral 
body  established  pursuant  to  the  Act.  The  plaintiff  did  ap‐
peal,  and  the  union  supported  him,  but  the  Board  denied 
both  appeals,  remarking  that  the  railroad  had  proved  that 
the plaintiff had “failed to be alert and attentive when he did 
6                                                        No. 16‐1577 


not  safely  remove  a  crossing  board”  and  that  the  plaintiff 
had  “failed  to  prove  that  ...  Veitz  gave  him  permission  to 
remove the ties.”  
    Having  struck  out  with  the  NRAB,  the  plaintiff  filed  a 
complaint with OSHA, but OSHA rejected his complaint on 
the same grounds on which the adjustment board had reject‐
ed  it.  (OSHA,  the  acronym  for  the  Occupational  Safety  and 
Health Administration, is of course employee‐friendly.) The 
plaintiff  appealed  OSHA’s  finding,  which  was  preliminary. 
But because OSHA did not issue a final administrative deci‐
sion within 210 days after his initial complaint, see 49 U.S.C. 
§  20109(d)(3),  he  was  allowed  to  file  this  lawsuit,  and  did, 
though not till three years after the accident. Much of the de‐
lay, however, was attributable to an OSHA investigation that 
though  protracted  found  no  wrongdoing  on  the  part  of  the 
railroad. 
    The suit accuses the railroad of having retaliated against 
the  plaintiff  in  violation  of  the  Federal  Railroad  Safety  Act, 
which  as  we  noted  earlier  forbids  a  railroad  to  retaliate 
against  an  employee  (as  by  firing  him)  for  his  having  noti‐
fied the railroad that he has suffered a work‐related personal 
injury, incurring medical expenses that the railroad might be 
required to cover. The railroad might also be required to re‐
port  the  injury  to  the  Federal  Railroad  Administration, 
which regulates railroad safety. See U.S. Dept. of Transporta‐
tion,  Federal  Railroad  Administration,  “Railroad  Safety,” 
www.fra.dot.gov/Page/P0010.  But  the  parties  do  not  tell  us 
whether the injury to the plaintiff in this case had to be—or 
was—reported  to  the  FRA.  The  plaintiff’s  medical  expenses 
were  below  the  applicable  threshold,  see  49  C.F.R.  § 
225.19(e),  and  though  it  is  not  entirely  clear  whether  the 
No. 16‐1577                                                             7 


threshold  is  applicable  to  physical  injuries  as  distinct  from 
damage to equipment, the rail bed, etc., the better interpreta‐
tion is that it is indeed applicable to personal injuries rather 
than  to  equipment,  because  there  is  a  separate  schedule  of 
reporting  thresholds  for  equipment  damage.  See  49  C.F.R. 
§ 225.19(c). 
      A  further  complication  worth  at  least  brief  notice  is  in‐
troduced  by  the  Federal  Railroad  Administration’s  FORM 
FRA  F  6180.55a,  49  C.F.R.  § 225.21(c),  “Railroad  Injury  and 
Illness,”  which  like  the  regulation  we  cited  earlier  lists  re‐
quirements  for  reporting  work‐related  injuries  to  the  FRA. 
But  again  it  is  uncertain  whether  the  plaintiff’s  injury  was 
required  to  be  reported.  The  form  treats  x‐rays  and  also 
“soft”  restraints,  which  might  well  include  a  walking  boot, 
as “first aid,” which doesn’t have to be reported. The plain‐
tiff had an x‐ray and was given a walking boot; that was the 
extent of his medical treatment—indicating by the way that 
it was a mild fracture. See Dr. David Geier, “Tibia Fractures” 
(Jan.  18,  2011),  www.drdavidgeier.com/tibia‐fractures.  Dr. 
Geier mentions a walking boot as a treatment for a mild tibia 
fracture (if itʹs not mild, you canʹt walk; Koziara walked). 
     Another  regulation,  49  C.F.R.  §  225.12,  addresses  what 
are  called  “human  factor”  injuries—and  Koziara  was  the 
human  factor,  having  caused  his  injury  by  his  carelessness, 
which  is  why  he  was  given  the  30‐day  suspension.  While  a 
possible  motive  for  retaliation  against  an  injured  employee 
would be the railroad’s interest in reducing its potential lia‐
bility for employees’ medical expenses, there is no indication 
that  the  decision  to  fire  the  plaintiff  was  related  to  the  rail‐
road’s  having  paid  his  medical  expenses.  To  fire  an  other‐
wise satisfactory employee for an accident that not only im‐
8                                                          No. 16‐1577 


posed a trivial cost on BNSF but would not get the railroad 
in  trouble  with  the  regulatory  authorities  wouldn’t  make 
sense. In contrast, to fire him for stealing railroad property—
potentially  poisonous  railroad  property  because  consisting 
of creosote‐soaked railroad ties—made sense. 
    The slightness of the medical expenses makes it unlikely 
that  the  railroad  would  have  gotten  into  trouble  with  the 
Federal  Railroad  Administration  by  filing  an  injury  report, 
or for that matter by not filing such a report (we don’t know 
whether  BNSF  filed  a  report  of  the  accident  with  the  FRA.)  
Although the plaintiff’s medical expenses are not in the rec‐
ord,  they  could  not  have  exceeded  $600,  as  the  boot  would 
have  cost  only  $100  and  the  x‐ray  no  more  than  $500  and 
those  were  the  only  medical  treatments  the  plaintiff  re‐
ceived.  These  costs  were  peanuts  to  BNSF,  now  a  wholly 
owned  subsidiary  of  Berkshire  Hathaway,  Warren  Buffett’s 
company—and a subsidiary worth many billions of dollars. 
    It’s  true  that  if  a  jury  finds  that  an  employer’s  explana‐
tion  for  an adverse  employment action is false, it may  infer 
that the employer’s real reason for the action was unlawful. 
See St. Mary’s Honor Center v. Hicks, 509 U.S. 502, 511 (1993). 
But  to  have  found  that  the  plaintiff’s  carelessness  and  theft 
were pretexts for firing him on a forbidden ground, the jury 
would have had to find that BNSF had lied about the reason 
for the action it took against him. And the plaintiff presented 
no  evidence  of  that.  He  claims  that  Veitz  lied  about  giving 
him  permission  to  remove  the  ties,  but  does  not  claim  that 
the  railroad  believed  that  Veitz  had  lied  in  reporting  the 
plaintiff  for  having  stolen  the  railroad  ties,  yet  fired  him  in 
spite  of  knowing  that  Veitz  had  lied.  If  the  railroad  had 
No. 16‐1577                                                           9 


thought Veitz had tried to frame a worker, Veitz would have 
been forced to walk the plank, not the victim of his lie. 
    A  plaintiff  is  master  of  his  case.  Koziara could have  ar‐
gued pretext, but chose instead to rest on the contention that 
he  should  be  deemed  to  have  won  his  suit  just  because  the 
railroad  never  would  have  discovered  the  theft  had  he  not 
filed an injury report (which led to the investigation, which 
led to the discovery of the theft). He chose his ground, and it 
is a legally bad one because the filing of the report was not a 
proximate  cause  of  his  being  fired;  having  failed  to  make  a 
backup pretext argument, he does not get a do‐over. 
    The  plaintiff  had  to  show  that  his  injury  report  was  a 
“contributing  factor”  in  his  being  fired.  49  U.S.C. 
§§ 20109(d)(2)(A)(i); 42121(b)(2)(B)(i). He never showed that, 
but  the  judge  thought  that,  as  a  matter  of  law,  he  had,  and 
narrowed  the  jury  questions  accordingly,  resulting  in  the 
verdict  in  his  favor  that  the  railroad  challenges.  The  judge 
remarked  that  the  plaintiff’s  “injury  report  initiated  the 
events that led to his discipline, and was therefore a contrib‐
uting factor to the adverse actions that he suffered” (empha‐
sis the judge’s). But in so remarking he failed to distinguish 
between  causation  and  proximate  causation.  The  former 
term  embraces  causes  that  have  no  legal  significance.  Had 
the  plaintiff  never  been  born  or  never  worked  for  BNSF  he 
would neither have been hurt by the plank flung at him by 
the  energetic  front‐end  loader  nor  have  stolen  railroad  ties 
from the railroad. But that doesn’t mean that his being born 
or his being employed by the railroad were legally cogniza‐
ble causes of his being fired. 
   Proximate  causation  in  contrast  creates  legal  liability, 
“proximate” denoting in law a relation that has legal signifi‐
10                                                        No. 16‐1577 


cance.  There  are  different  definitions  of  “proximate  cause,” 
however,  and  in  CSX  Transportation,  Inc.  v.  McBride,  131  S. 
Ct.  2630,  2638  (2011),  a  case  under  the  Federal  Employers’ 
Liability  Act,  the  Supreme  Court  rejected  a  definition  that 
required  that  the  defendant’s  negligence  be  “the  sole,  effi‐
cient [or immediate] producing cause” of the injury in order 
to be actionable. That would be a pertinent consideration in 
this  case  were  the  plaintiff  arguing  that  he  was  injured  by 
the  negligence  of  his  employer,  but  he  is  not  arguing  that. 
He caused himself to be injured by being careless, and to be 
fired for stealing railroad property—causal acts that the law 
deems  to  have  legal  consequences  if  the  conduct  in  ques‐
tion—in this case carelessness and theft—is lawfully forbid‐
den, as it was by a combination of the railroad’s announced 
employment policies and the terms of its collective bargain‐
ing  agreement  with  the  union  that  represents  employees 
such as the plaintiff. 
    The  Federal  Railroad  Safety  Act  does  not  punish  rail‐
roads  for  disciplining  (including  firing)  employees  unless 
the  discipline  is  retaliatory.  There  is  no  evidence  of  that  in 
this  case—no  evidence  of  the  usual  forms  of  employment 
discrimination,  certainly,  and  no  evidence  that  the  suspen‐
sion  and  discharge  of  the  plaintiff  were  motivated  by  ani‐
mus.  It  is  true  that  a  workman  who  was  standing  near  the 
plaintiff when the plank soared was not disciplined for care‐
lessness;  but  he  wasn’t  injured  at  all,  which  allowed  the 
company to infer that he wasn’t careless, or at least not suffi‐
ciently careless to warrant an investigation. As for the argu‐
ment in the plaintiff’s brief that it was “common for employ‐
ees to take used railroad ties” without being disciplined for 
doing so, the record contains no instances of BNSF’s declin‐
ing to discipline an employee who was found to have taken 
No. 16‐1577                                                        11 


ties  without  permission.  The  plaintiff  does  not  argue  that 
BNSF believed that he was permitted to take the railroad ties, 
in  which  event  the  stated  reason  for  his  being  fired  would 
have been pretextual. 
    The  district  judge’s  remark  that  the  plaintiff’s  injury  re‐
port to the company had initiated  the events  that led  to his 
being  fired  and  therefore  had  contributed  to  it  is  a  further 
example  of  confusing  a  cause  with  a  proximate  cause.  The 
plaintiff’s having been born was an initiating event without 
which he would not exist, but obviously an event devoid of 
legal  significance.  Veitz  agreed  that  the  plaintiff  should 
submit  an  injury  report,  but  based  his  conclusion  that  the 
plaintiff  had  been  careless  not  on  the  report,  which  merely 
described  the  injury,  but  on  the  reenactment  of  the  acci‐
dent—and the reenactment, which was the proximate cause 
of the decision to suspend the plaintiff, had no connection to 
the  injury  report,  which  merely  described  medical  treat‐
ment—not carelessness and not theft. 
    And by the way there is nothing sinister, as the term “ini‐
tiating event” may seem to suggest, in deeming the submis‐
sion of an injury report a proper occasion for an employer‘s 
conducting  an  investigation.  An  injury  report  is  a  normal 
trigger  for  an  investigation  designed  to  uncover  facts  that 
can prompt corrective action that will reduce the likelihood 
of a future injury. 
     In  addressing  the  parties’  motions  for  summary  judg‐
ment, the district judge made some legal rulings intended to 
narrow  the  issues  for  trial.  The  critical  ruling—a  grant  of 
partial summary judgment in favor of the plaintiff—was that 
the  injury  report  was  a  “contributing  factor”  to  his  being 
fired. In Ortiz v. Jordan, 131 S. Ct. 884, 888–89 (2011), the Su‐
12                                                       No. 16‐1577 


preme Court held that an order denying summary judgment 
can’t  be  appealed  after  a  full  trial  on  the  merits  has  been 
held. “The order retains its interlocutory character as simply 
a step along the route to final judgment. Once the case pro‐
ceeds to trial, the full record developed in court supersedes 
the record existing at the time of the summary judgment mo‐
tion.”  Id.  at  889  (citation  omitted).  A  grant  of  partial  sum‐
mary  judgment  is  similarly  just  a  way  station  en  route  to  a 
final  judgment.  The  grant  of  partial  summary  judgment  in 
this case narrowed the case, as the district judge believed, to 
two  issues  for  trial.  The  first  was  whether  the  injury  report 
had  been  prepared  and  submitted  by  the  plaintiff  in  good 
faith, and the second whether the railroad would have fired 
him  had  he  not  filed  it.  And  on  both  those  issues  the  jury 
sided with the plaintiff. Rightly on the first issue; there is no 
indication  that  the  injury  report  was not submitted  in  good 
faith—the plaintiff had after all been injured, and the report 
described the injury accurately. 
     But as for the second issue—whether the railroad would 
have terminated the plaintiff had he not made an injury re‐
port—the  answer  was  yes  (not  no,  as  the  jury  thought),  be‐
cause there is no evidence that the railroad’s decision to fire 
him was related  to his having made  the report. So  one sees 
that  the  district  judge’s  “contributing  factor”  ruling  on 
summary  judgment  misled  the  jury.  The  railroad  provided 
unrebutted  evidence  that  it  believed  that  the  plaintiff  had 
stolen  the  ties,  and  the  plaintiff  points  to  no  evidence  that 
BNSF would fail to fire an employee whom it discovered to 
have  stolen  from  the  company  and  no  evidence  that  BNSF 
disbelieved Veitz’s account. 
No. 16‐1577                                                           13 


     BNSF  thus  proved  its  affirmative  defense  to  the  charge 
that it fired the plaintiff because he filed (with his superior’s 
agreement)  an  injury  report  citing  negligible  medical  ex‐
penses. Consistent with language in its rules of employment 
quoted earlier, the company appears to have a firm policy of 
firing employees discovered to have stolen company proper‐
ty.  What  it  does  not  have,  so  far  as  appears,  is  a  policy  of 
singling out for discipline an employee who submits an inju‐
ry report. There is no basis in the record for supposing that 
had  the  plaintiff  not  submitted  an  injury  report  but  BNSF 
had  nonetheless  discovered  the  stolen  railroad  property,  he 
wouldn’t  have  been  fired.  Therefore  we  needn’t  give  the 
plaintiff a do‐over trial. 
    We  end  by  expressing  doubt  that  the  plaintiff  should 
have been entitled to bring this lawsuit at all. For remember 
that he did so years after he had struck out first with the ar‐
bitral  board  (the  National  Railroad  Adjustment  Board), 
which ruled that he’d “failed to prove that ... Veitz gave him 
permission to remove the ties,” and then with OSHA, which 
rejected his complaint on the same grounds on which the ad‐
justment board had rejected it. Ordinarily arbitration is final; 
having  lost  to  the  arbitrator  or  arbitrators,  you  can’t  restart 
the  entire  process  by  suing.  We  don’t  say  the  plaintiff  was 
precluded (by some doctrine of preclusion, such as res judica‐
ta) from suing, only that the kind of protracted litigation that 
he initiated and pursued is suggestive of desperation rather 
than of merit. 
    We  conclude  that  the  judgment  must  be  reversed  with 
instructions to dismiss the suit.